MEMORANDUM OPINION
                                        No. 04-11-00365-CV

                                 MATRIX ENGINEERING, LTD.,
                                         Appellant

                                                   v.

                                      Pedro COVARRUBIAS,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-11493
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 11, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant, Matrix Engineering, Ltd., appealed the trial court’s judgment in Trial Court

No. 2007-CI-11493. Appellant’s brief was due October 31, 2011. Because appellant failed to file

its brief we ordered appellant to file, on or before December 12, 2011, its appellant’s brief and a

written response reasonably explaining its failure to timely file the brief. We advised appellant

that if it failed to file a brief and the written response by the date ordered, we would dismiss the

appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
                                                                                     04-11-00365-CV


(court may dismiss appeal because appellant has failed to comply with a court order within the

time provided). Appellant has not filed a brief or the written response ordered by the court.

       We therefore order this appeal dismissed. We further order that appellee recover his

costs in this appeal from appellant.

                                                             PER CURIAM




                                                -2-